BU
                                        ITATE wF TE
                                                             s
                                        SEWALTYFwR           O   sV s ii 11II III in PITNEV BOWES

P.O. BOX 12308, CAPITOL STATION                              0006557458 DEC 16 2014
    AUSTIN, TEXAS 78711                                      MAILED FROM ZIP CODE 78701


                                                                 KT5
                                  RE: WRs82,306s01

                                  CHRISTOPHER TYRONE LUCAS
                                           TDC# 1924297